915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HUGHES, Plaintiff-Appellant,v.John JABE, C. Avery, Defendants-Appellees.
No. 90-1333.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before NATHANIEL R. JONES and WELLFORD, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
William Hughes, a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that two corrections officials deprived him of his typewriter without due process of law.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  Hughes has submitted a brief in his own behalf.


3
Upon consideration, we find that the record supports the district court's action.  A complaint is frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Hughes contended that the defendants were responsible for the random, unauthorized deprivation of his typewriter but did not plead or prove the inadequacy of state remedies to redress his loss.  This omission is fatal to his civil rights claim.   Parratt v. Taylor, 451 U.S. 527, 535-44 (1981).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.